third party communication date of communication month dd yyyy cca-12041200-15 id uilc number release date from sent friday 00pm to cc bcc subject re --------------- hi -------- assuming but not concluding that the taxpayer is an investor that is the mortgage is not described in sec_1221 through sec_1221 then the note evidencing the mezzanine loan would be a capital_asset under sec_1221 the cancellation of the note upon the surrender of the property by a deed in lieu of foreclosure would satisfy the sale_or_exchange requirement of sec_1222 see 856_f2d_1169 8th cir gain_or_loss on a deed in lieu of foreclosure is determined under sec_1001 thus the excess of the amount_realized dollar_figure------------------ the fair_market_value of the property over the taxpayer’s basis in the note dollar_figure---------------- would result in a capital_gain of dollar_figure---------------- we note that sec_1_166-6 does not apply to a deed in lieu of foreclosure see revrul_61_35 1961_1_cb_48 we suggest that in the form 886-a you describe the process of a deed in lieu of foreclosure as compared to a foreclosure sale specifically set forth the facts supporting a deed in lieu of foreclosure characterization of the underlying transaction to make clear in the event the case goes to appeals that there is no bid price for purposes of sec_1_166-6 -------- also note that your computation of gain is dollar_figure------------------whereas i came up with a figure of dollar_figure---------------- please contact me if you have any questions or concerns
